ACCEPTED
                                                                                     05-15-00501-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                6/18/2015 3:30:35 PM
                                                                                          LISA MATZ
                                                                                              CLERK



                         No. 05-15-00501-CV
                                                                   FILED IN

             In the Court of Appeals
                                                            5th COURT OF APPEALS
                                                                DALLAS, TEXAS
                                                            6/18/2015 3:30:35 PM

          for the Fifth Judicial District                         LISA MATZ
                                                                    Clerk

                  Dallas, Texas
________________________________________________________________

            IN THE INTEREST OF A.H.J., A.H.
                  AND A.H., CHILDREN
________________________________________________________________

            On Appeal from Cause No. 87976CC in the
        County Court at Law No. 1 of Kaufman County, Texas
________________________________________________________________

   NOTICE OF SUBSTITUTION OF LEAD COUNSEL
________________________________________________________________

To the Honorable Fifth Court of Appeals:

      In accordance with TEX. R. APP. P. 6.1(c), Appellee, Texas Department of

Family and Protective Services, gives notice that Mark T. Zuniga, Appellate

Attorney for the Department, will now serve as lead counsel in the above-styled

matter. Please include the undersigned in all communications relating to this

appeal by sending those communications to Mark T. Zuniga, Appellate

Attorney, Office of General Counsel, Texas Department of Family and

Protective Services, MC: Y-956, 2401 Ridgepoint Drive, Bldg. H-2, Austin TX




                                     -1-
78754, Telephone (512) 929-6617, Facsimile (512) 339-5876.



                                   Respectfully submitted,



                                   /s/ Mark T. Zuniga
                                   Mark T. Zuniga, Appellate Attorney
                                   Office of General Counsel
                                   Texas Department of Family and
                                   Protective Services
                                   2401 Ridgepoint Drive, Bldg. H-2
                                   MC: Y-956
                                   Austin TX 78754
                                   Tel.: (512) 929-6617
                                   Fax: (512) 339-5876
                                   Mark.Zuniga@dfps.state.tx.us
                                   State Bar No. 24013804
                                   Attorney for Appellee




                                    -2-
                               CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that a true and correct copy of the
    NOTICE OF SUBSTITUTION OF LEAD COUNSEL was served on each individual via
    e-mail on June 18, 2015.
    Brandi Hunt Fernandez
    Attorney for Appellant Alexandra
    Cheney, Fernandez & Associates, P.C.
    1101 E. U.S. Highway 175 Suite 200
    Crandall, TX 75114
    brandi@cheneylegal.com

    Jenny Parks
    Attorney Ad Litem for A.H.J., A.H., & A.H.
    1101 E. U.S. Hwy. 175, Suite 100
    Crandall, TX. 75114
    lasthonestlawyer@aol.com

                                        /s/ Mark T. Zuniga
                                        Mark T. Zuniga, Appellate Attorney


xc: Leslie Odom, Kaufman County Dist. Atty. Office
    100 W. Mulberry
    Kaufman, Texas 75142
    leslieodom@kaufmancounty.net




                                         -3-